Title: George Washington to Major General Arthur St. Clair and Lieutenant Colonels Edward Carrington and Alexander Hamilton, [8 March 1780]
From: Washington, George
To: St. Clair, Arthur,Carrington, Edward,Hamilton, Alexander



[Morristown, New Jersey, March 8, 1780]
Gentlemen,

The powers herewith authorise you to proceed to Amboy on Thursday the 9th. instant to meet Commissioners on the part of the enemy for the purpose of settling a General Cartel. You will perceive what has been already done in this business by the papers accompanying this. The proposals concerted between Major General Phillips and Colonels Magaw, Mathews, Ely and Lt Col Ramsay, No. 1; the resolutions of Congress of the 13th and 26 of Jany and the letter from the President of the 27th, No. 2; the resolution of Congress transmitted in a letter from the Board of Treasury of the 14th Jany, No. 3; my letter to Colonels Mathews, Ely and Lt Col Ramsay of the 1st of Feby, No. 4; Lt. General Knyphussens letter of the 19th., No. 5; mine in Answer of the 29th., No. 6; and his in answer to that of the 4th. inst., No. 7.
The only instructions I have to give you are these—that you transact nothing under your commission, but upon principles of perfect equality and on a national ground. If the enemy will not treat with you on this footing you will put an end to the negotiation. But after your official business is over, I wish you in private conversation, to enter into a discussion of the proposals so as to remove any difficulties they contain and prepare the way for some future particular agreement which may give relief to our officers and men in captivity. If you enter into a general Cartel you must of necessity include the Southern prisoners; but if you are obliged to confine yourself to what I now reccommed, you will avoid including them. The proposals appear to me generally liberal, though in some respects exceptionable. The tariff however is moderate enough. Having intire confidence in your judgement and discretion, I think it unnecessary to enter into a detail of the exceptionable parts, persuaded they will readily occur to you and that you will take proper steps to have them amended.

The settlement of accounts is a point of importance and difficulty. As the matter now stands I am unable to give you any explicit directions on the subject. If you are like to enter into a general Cartel, you will immediately advise me and I will obtain further instructions from Congress. If this is not the case, you will hardly be able to draw any engagements from the enemy on this head, and you will perceive this point is not to be made a preliminary nor ultimatum. You will do the best you can, endeavouring by all means, to engage the British Commissioners to advance a sufficient sum of money to pay the debts of our officers for Board and the like and enable them to leave their captivity.
You will communicate to me from time to time any matters you may desire my advice upon and it shall chearfully be afforded. I sincerely wish you a successful & honorable issue to your Commission.

Given at Head Quarters   Morris Town   March 8th. 1780

